Case 1:19-cv-01253-JRS-DLP Document 1 Filed 03/28/19 Page 1 of 5 PageID #: 1



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


COURTNEY PARSONS,                            )
                                             )
             Plaintiff,                      )
                                             )
      vs.                                    ) CASE NO. 1:19-cv-1253
                                             )
REPUBLIC SERVICES, INC.,                     )
                                             )
             Defendant.                      )
                                             )

                   COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I.     NATURE OF THE CASE

      1.     Plaintiff, Courtney Parsons (“Parsons” or “Plaintiff”), by counsel, brings

this action against the Defendant, Republic Services, Inc. (“Defendant”), alleging

violations of the Americans with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.

                                          II. PARTIES

      2.     Parsons is a resident of Hamilton County in the State of Indiana, who at

all times relevant to this action resided within the geographical boundaries of the

Southern District of Indiana.

      3.     Defendant      maintains      offices   and   conducts   business   within   the

geographical boundaries of the Southern District of Indiana.

                          III.        JURISDICTION AND VENUE

      4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 42 U.S.C. §12117 and 29 U.S.C.


                                                1
Case 1:19-cv-01253-JRS-DLP Document 1 Filed 03/28/19 Page 2 of 5 PageID #: 2



§2617(a)(2).

       5.       Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A).

       6.       Parsons was an “employee” as that term is defined by 42 U.S.C. §12111(4).

       7.       Parsons is a “qualified individual with a disability” as defined by the

Americans with Disabilities Act, 42 U.S.C. §§12102(2) and 12111(8) and/or Defendant

knew of Parsons’s disability and/or regarded Parsons as being disabled and/or Parsons

has a record of being disabled.

       8.       Parsons satisfied her obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity       Commission      (“EEOC”)     against    Defendant     alleging    disability

discrimination. Parsons received the required Notice of Right to Sue and timely files

this action.

       9.       A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                              III. FACTUAL ALLEGATIONS

       10.      Parsons began working for Defendant on August 22, 2016. Her most

recent position was CRC Manager-Real Time Management.

       11.      At all relevant times, Parsons met or exceeded Defendant’s legitimate

performance expectations.

       12.      Parsons suffers from an addiction to alcohol that qualifies as a disability as

                                               2
Case 1:19-cv-01253-JRS-DLP Document 1 Filed 03/28/19 Page 3 of 5 PageID #: 3



that term is defined by the American with Disabilities Act.

       13.    On or around November 11, 2018, Parsons went to Defendant’s Phoenix

headquarters for training. On or about November 13, 2018, Parsons developed the

shakes, a side effect of her disability, during the morning hours. To calm her condition,

she drank a small amount of alcohol.

       14.    Shortly thereafter, she was called into Janelle Evans’, Human Resources,

office. Ms. Evans stated that she could smell alcohol on Parsons and Parsons

immediately acknowledged that had a drink earlier to address her symptoms.

       15.    Parsons also expressed that she was an alcoholic and needed help for her

dependency. Rather than engage in the interactive process to see whether there was an

accommodation available to allow Parsons to retain her position, Evans immediately

terminated her employment.

       16.    Further, Evans informed Charging Party that her benefits would be

terminated and that she needed to vacate her hotel room by midnight because her

company credit card was being disabled. This left Parsons without a place to stay in a

different city, nor a way to get home, and without health insurance to pursue medical

attention for her disability. Later that night, Parsons was taken by emergency medical

services from her hotel to a hospital for treatment related to her disability.

       17.    Over the next several days, Parsons and her husband attempted to engage

in the interactive process to see whether Parsons could enter an EAP program or seek

other treatment for her condition and return to work; however, Defendant refused to

consider any accommodation for Parsons or allow her to use leave under the FMLA to

                                              3
Case 1:19-cv-01253-JRS-DLP Document 1 Filed 03/28/19 Page 4 of 5 PageID #: 4



treat her condition.

                                IV. CAUSES OF ACTION

                       COUNT I: DISABILITY DISCRIMINATION

       18.    Parsons hereby incorporates by reference paragraphs one (1) through

seventeen (19) of his Complaint as if the same were set forth at length herein.

       19.    Defendant discriminated against Parsons on the basis of her disabilities.

       20.    Defendant’s actions were intentional, willful and in reckless disregard of

Parsons’s legally protected rights as protected by the Americans with Disabilities Act,

as amended, 42 U.S.C. §12101 et. seg.

       21.    Parsons has suffered damages as a result of Defendant’s actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Courtney Parsons, respectfully requests that this Court

enter judgment in her favor and award her the following relief:

       1.     Reinstate Parsons to the position, salary and seniority level she would

have enjoyed but for Defendant’s unlawful actions; and/or payment to Parsons of front

pay in lieu thereof;

       2.     All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       3.     Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       4.     Compensatory damages for Defendant’s violations of the ADA;

       5.     Punitive damages for Defendant’s violations of the ADA;

                                            4
Case 1:19-cv-01253-JRS-DLP Document 1 Filed 03/28/19 Page 5 of 5 PageID #: 5



      6.     Costs and attorney’s fees incurred as a result of bringing this action;

      7.     Pre- and post-judgement interest on all sums recoverable; and

      8.     All other legal and/or equitable relief this Court sees fit to grant.



                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC
                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         411 Main Street
                                         Evansville, Indiana 47708
                                         Telephone: (812) 424-1000
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com



                             DEMAND FOR JURY TRIAL

      Plaintiff, Courtney Parsons, by counsel, requests a trial by jury on all issues

deemed so triable.


                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC
                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         411 Main Street
                                         Evansville, Indiana 47708
                                         Telephone: (812) 424-1000
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com




                                             5
